DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US 20150154902 A1).
As to claim 1: Lee discloses a display device (Figs. 1-10, “a display device 100”), comprising: 
a display panel including pixels arranged in pixel-rows (Fig. 1 “a display panel 110” including pixels arranged in pixel-rows); 
a scan driver configured to provide a scan signal to the pixels (Fig. 1, “a scan driver 130” configured to provide a scan signal to the pixels); 
a data driver configured to provide a data signal to the pixels (Fig. 1, “a data driver 120” configured to provide a data signal to the pixels); and 
a controller (Figs. 1-2, “a controller 140”) configured to: 
vary a frequency of a scan clock signal, which is periodic, from a first frequency to a second frequency that is different than the first frequency in a frame to partially drive the display panel by providing the scan signal that is activated to only a first portion of the pixel-rows included in a first region of the display panel during the frame such that ones of the pixels that are coupled to the first portion of the pixel-rows display a current image according to the data signal in response to the scan signal that is activated while others of the pixels coupled to a second portion of the pixel-rows that are included in a second region, and that are separate from the first portion of the pixel-rows, display a previous image from a previous frame (Figs. 1, 6-10, vary a frequency of a scan clock signal, which is periodic, from a first frequency to a second frequency that 
provide the scan clock signal to the scan driver (Figs. 1-6, provide the scan clock signal GDG #1-GDG #N to the scan driver 120; ¶0012).  
As to claim 14: Lee discloses an electronic device (Figs. 1-10, “an electronic device 100”) comprising: 
an image processing device configured to generate image data from an image source (Figs. 1-10, “an image processing device 150” configured to generate image data from an image source); and 

a display panel including pixels arranged in pixel-rows (Fig. 1 “a display panel 110” including pixels arranged in pixel-rows); 
a scan driver configured to provide a scan signal to the pixels (Fig. 1, “a scan driver 130” configured to provide a scan signal to the pixels); 
a data driver configured to provide a data signal to the pixels (Fig. 1, “a data driver 120” configured to provide a data signal to the pixels); and 
a controller (Figs. 1-2, “a controller 140”) configured to: 
vary a frequency of a scan clock signal, which is periodic, from a first frequency to a second frequency that is different than the first frequency in a frame to partially drive the display panel by providing the scan signal that is activated to only a first portion of the pixel-rows included in a first region of the display panel during the frame such that ones of the pixels that are coupled to the first portion of the pixel-rows display a current image according to the data signal in response to the scan signal that is activated while others of the pixels coupled to a second portion of the pixel-rows that are included in a second region, and that are separate from the first portion of the pixel-rows, display a previous image from a previous frame (Figs. 1, 6-10, vary a frequency of a scan clock signal, which is periodic, from a first frequency to a second frequency that is different than the first frequency in a frame to partially drive the display panel by providing the scan signal that is activated to only “a first portion of the pixel-rows included in “a first region PA #2-3 of the display panel during the frame such that 
provide the scan clock signal to the scan driver (Figs. 1-6, provide the scan clock signal GDG #1-GDG #N to the scan driver 120; ¶0012).  
As to claim 15: Lee discloses the image processing device partially provides current frame data of the image data to the display device when the current frame data of the image data is partially updated from previous frame data of the image data (Figs. 1-10, ¶0091-0112).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claim(s) 2-5, 10-11, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2015/0154902 A1) as applied to claims 1, 14 above, and further in view of Yamashita et al (US 2018/0075808 A1).
As to claim 2: Lee does not expressly disclose the controller is configured to select, as a driving mode, a first driving mode in which the display panel is entirely driven, or a second driving mode in which the display panel is partially driven. However, Yamashita teaches a display device comprises a controller is configured to select, as a driving mode, a first driving mode in which the display panel is entirely driven, or a second driving mode in which the display panel is partially driven (Figs. 1-2, 13, “a display device 10” comprises “a controller 16” is configured to select, as a driving mode, a first driving mode in which the display panel is entirely driven, or a second driving mode in which the display panel is partially driven; Abstract, ¶0007). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to implement a normal scanning mode and a partial scanning mode, such that the controller is configured to select, as a driving mode, a first driving mode in which the display panel is entirely driven, or a second driving mode in which the display panel is partially driven as taught by Yamashita. The motivation would have been in order to provide displays with high resolution and may operate with high refresh rates and to reduce image artifacts in the display at high refresh rates, and a display may be operate in both a normal scanning mode and a partial scanning mode (Yamashita: ¶0007). 
As to claim 3: Claim 3 is a dependent claim of claim 2. The prior arts Lee and Yamashita further discloses claim limitation of the pixels are arranged in the pixel-rows and in pixel-columns, and -2-wherein the controller is configured to classify, in the second driving mode, the pixel-rows into the first region where the current image displayed on the display panel is to be refreshed, and the second region where the previous image displayed on the display panel is not to be refreshed (Lee: Figs. 1-10, the pixels are arranged in the pixel-rows and in pixel-columns, and -2-wherein the controller is configured to classify, in the second driving mode, the pixel-rows into the first region where the current image displayed on the display panel is to be refreshed, and the second region where the previous image displayed on the display panel is not to be refreshed; ¶0091-0112; Yamashita: Figs. 1-13, the pixels are arranged in the pixel-rows and in pixel-columns, and -2-wherein the controller is configured to classify, in the second driving mode, the pixel-rows into the first region where the current image displayed on the display panel is to be refreshed, and the second region where the previous image displayed on the display panel is not to be refreshed; ¶0007-0008). In addition, the same motivation is used as the rejection of claim 3.  
As to claim 4: Claim 4 is a dependent claim of claim 3. The prior arts Lee and Yamashita further disclose claim limitation of in the second driving mode, the scan driver is configured to provide the scan signal that is activated to the first region, and to provide the scan signal that is deactivated to the second region (Lee: Figs. 1-10, ¶0091-0112; Yamashita: Figs. 1-3; ¶0007-0008). In addition, the same motivation is used as the rejection of claim 4.  
As to claim 5: Claim 5 is a dependent claim of claim 2. The prior arts Lee and Yamashita further disclose claim limitation of the controller is configured to select the first driving mode or the second driving mode by comparing a previous frame data of image data with a current frame data of the image data. (Lee: Figs. 1-10, ¶0084-0112; Yamashita: Figs. 1-3; ¶0007-0008). In addition, the same motivation is used as the rejection of claim 5. 
As to claim 10: Lee does not expressly disclose the scan driver includes first through (n)th stages, where n is an integer greater than 1, that are configured to output respective output signals, and wherein a (k)th stage, where k is an integer between 2 and n, is configured to output one of the output signals in response to a output signal of the output signals of a (k-1)th stage or a start signal. However, Yamashita teaches a display device comprises a scan driver includes first through (n)th stages, where n is an integer greater than 1, that are configured to output respective output signals, and wherein a (k)th stage, where k is an integer between 2 and n, is configured to output one of the output signals in response to a output signal of the output signals of a (k-1)th stage or a start signal (Figs. 1-5, “a display device 10” comprises “a scan driver 52” includes first through (n)th stages 56-1 - 56-N”, where n is an integer greater than 1, that are configured to output respective output signals, and wherein a (k)th stage, where k is an integer between 2 and n, is configured to output one of the output signals in response to a output signal of the output signals of a (k-1)th stage or a start signal; ¶0060-0063). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to have the scan driver includes first through (n)th stages, where n is an integer greater than 1, that are 
As to claim 11: Claim 11 is a dependent claim of claim 1. The prior art Yamashita further discloses claim limitation of the scan driver further includes a selector that is configured to provide the start signal to one of the first through (n)th stages based on region classification information indicating a region of the display panel to be driven (Figs. 1, 15, a selector that is configured to provide the start signal to one of the first through (n)th stages based on region classification information indicating a region of the display panel to be driven; ¶0074-0103). In addition, the same motivation is used as the rejection of claim 11.  
As to claim 17: Lee does not expressly disclose the controller is configured to select a first driving mode in which the display panel is entirely driven or a second driving mode in which the display panel is partially driven as a driving mode. However, Yamashita teaches a display device comprises a controller is configured to select, as a driving mode, a first driving mode in which the display panel is entirely driven, or a second driving mode in which the display panel is partially driven (Figs. 1-2, 13, “a display device 10” comprises “a controller 16” is configured to select a first driving mode in which the display panel is entirely driven or a second driving mode in which the 
As to claim 18: Claim 18 is a dependent claim of claim 17. The prior arts Lee and Yamashita further discloses claim limitation of wherein the pixels are arranged in the pixel-rows and in pixel-columns, and wherein the controller is configured to classify, in the second driving mode, the pixel-rows into a first region where the current image displayed on the display -6-panel is to be refreshed, and a second region where the previous image displayed on the display panel is not to be refreshed (Lee: Figs. 1-10, the pixels are arranged in the pixel-rows and in pixel-columns, and -2-wherein the controller is configured to classify, in the second driving mode, the pixel-rows into a first region where the current image displayed on the display panel is to be refreshed, and a second region where the previous image displayed on the display panel is not to be refreshed; ¶0091-0112; Yamashita: Figs. 1-13, the pixels are arranged in the pixel-rows and in pixel-columns, and -2-wherein the controller is configured to classify, in the second driving mode, the pixel-rows into a first region where the current image displayed on the 
As to claim 19: Claim 19 is a dependent claim of claim 18. The prior arts Lee and Yamashita further disclose claim limitation of in the second driving mode, the scan driver is configured to provide the scan signal that is activated to the first region, and to provide the scan signal that is deactivated to the second region (Lee: Figs. 1-10, ¶0091-0112; Yamashita: Figs. 1-3; ¶0007-0008). In addition, the same motivation is used as the rejection of claim 19.  

Claim(s) 6-7, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2015/0154902 A1) in view of Yamashita et al (US 2018/0075808 A1), hereinafter Lees as applied to claims 2, 14 above, and further in view of OKAMOTO et al (US 2020/0020298 A1).
As to claim 6: Lee discloses the controller is configured to provide the scan clock signal having the first frequency to the scan driver in a first period of the frame, and to provide the scan clock signal having a constant voltage level to the scan driver in a third period of the frame (Figs. 1-10, ¶0091-0112).  
Lees does not expressly disclose the controller is configured to provide the scan clock signal having the second frequency to the scan driver in a second period of the frame. However, Okamoto teaches a display device comprises a controller is configured to provide the scan clock signal having the first frequency to the scan driver in a first period of the frame, to provide the scan clock signal having the second frequency to the 
As to claim 7: Claim 7 is a dependent claim of claim 6. The prior arts Lee and Okamoto further disclose claim limitation of the scan driver is configured to output the scan signal that is deactivated based on the scan clock signal having the first frequency or having the constant voltage level, and to output the scan signal that is activated based on the scan clock signal having the second frequency (Lee: Figs. 1-10, ¶0091-0112; Okamoto: Figs. 1-8, ¶0074-0095). In addition, the same motivation is used as the rejection of claim 7.  
As to claim 20: Lee discloses the controller is configured to provide the scan clock signal having the first frequency to the scan driver in a first period of the frame, 
Lee does not expressly disclose the controller is configured to provide the scan clock signal having the second frequency to the scan driver in a second period of the frame. However, Okamoto teaches a display device comprises a controller is configured to provide the scan clock signal having the first frequency to the scan driver in a first period of the frame, to provide the scan clock signal having the second frequency to the scan driver in a second period of the frame, and to provide the scan clock signal having a constant voltage level to the scan driver in a third period of the frame (Figs. 1-8, “a display device 100” comprises “a controller 140” is configured to provide the scan clock signal having the first frequency to the scan driver in a first period of the frame, to provide the scan clock signal having the second frequency to the scan driver in a second period of the frame, and to provide the scan clock signal having a constant voltage level to the scan driver in a third period of the frame; ¶0074-0095). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lees to have the controller is configured to provide the scan clock signal having the second frequency to the scan driver in a second period of the frame as taught by Okamoto. The motivation would have been in order to provide a plurality of clock signals with different frequencies and is output in accordance with control by the clock selection control circuit (Okamoto: ¶0009).


Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2015/0154902 A1), as applied to claim 1 above, and further in view of BO (KR 2008032717 A).
As to claim 8: Lee does not expressly discloses the scan driver includes:-3- a shift register configured to sequentially output signals based on the scan clock signal and a start signal; a signal filter configured to attenuate the output signals when a frequency of the output signals is greater than a predetermined frequency; and a level shifter configured to convert the attenuated output signals into scan signals having a turn-on voltage or a turn-off voltage. However, Bo teaches a display comprises a scan driver includes a shift register configured to sequentially output signals based on the scan clock signal and a start signal; a signal filter configured to attenuate the output signals when a frequency of the output signals is greater than a predetermined frequency; and a level shifter configured to convert the attenuated output signals into scan signals having a turn-on voltage or a turn-off voltage (Figs. 1-5, a display device comprises “a scan driver 200” includes “a shift register 220” configured to sequentially output signals based on the scan clock signal and a start signal; “a signal filter 210/230” configured to attenuate the output signals when a frequency of the output signals is greater than a predetermined frequency; and “a level shifter 240” configured to convert the attenuated output signals into scan signals having a turn-on voltage or a turn-off voltage; Abstract, pg. 5). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to have the scan driver includes a shift register configured to sequentially output signals based on the scan clock signal and a start signal; a signal filter configured to attenuate the output signals 
As to claim 9: Claim 9 is a dependent claim of claim 8. The prior art Bo further discloses claim limitation of the shift register includes first through (n)th flip-flops, where n is an integer greater than 1, that are configured to output the output signals, respectively (Fig. 2, first through (n)th flip-flops 222, where n is an integer greater than 1, that are configured to output the output signals, respectively), wherein the scan driver further includes a selector that is configured to provide the start signal to one of the first through (n)th flip-flops based on region classification information indicating a region of the display panel to be driven, and wherein a (k)th flip-flop, where k is an integer between 2 and n, is configured to generate one of the output signals in response to an output signal of the output signals of a (k-1)th flip-flop or the start signal (Fig. 2, “a selector 210” that is configured to provide the start signal to one of the first through (n)th flip-flops based on region classification information indicating a region of the display panel to be driven, , and wherein a (k)th flip-flop, where k is an integer between 2 and n, is configured to generate one of the output signals in response to an output signal of the output signals of a (k-1)th flip-flop or the start signal). In addition, the same motivation is used as the rejection of claim 9. 

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2015/0154902 A1), as applied to claim 1 above, and further in view of Kobayashi et al (WO 2012/137799 A1).
As to claim 12: Lee discloses the controller includes: a frame data comparing block configured to obtain a first number of pixel-rows where previous frame data is identical to current frame data; (Lee: Figs. 1-10, “a frame data comparing block 610” configured to obtain a first number of pixel-rows where previous frame data is identical to current frame data, the frame data comparing block is also acting as a partial refresh determining block configured to generate region classification information for classifying the pixel-rows into a first region where the current image displayed on the display panel is to be refresh, and a second region where the previous image displayed on the display panel is not to be refreshed, when the first number is greater than a threshold value; ¶0093). 
Lee does not expressly disclose the controller includes a partial refresh determining block configured to generate region classification information for classifying the pixel-rows into a first region where the current image displayed on the display panel is to be refreshed, and a second region where the previous image displayed on the display panel is not to be refreshed, when the first number is greater than a threshold value; and a control signal generating block configured to vary the frequency of the scan clock signal based on the region classification information. However, Kobayashi teaches a display device comprises a controller includes a frame data comparing block, a partial refresh determining block configured to generate region classification information for classifying the pixel-rows into a first region where the current image displayed on the 
As to claim 13: Claim 13 is a dependent claim of claim 12. The prior arts Lee and Kobayashi further disclose claim limitation of the control signal generating block is configured to provide a data clock signal of which a frequency is varied based on the region classification information to the data driver. (Lee: Figs. 1-10, ¶0091-0112; Kobayashi: Figs. 1-3, Abstract). In addition, the same motivation is used as the rejection of claim 13. 

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2015/0154902 A1) as applied to claims 15 above, and further in view of Kwa et al (US 2019/0043458 A1).
As to claim 16: Lee discloses the image processing device is configured to determine the portion of the current frame data being provided to the display device (Figs. 1-10, ¶0091-0112).  
Lee does not expressly disclose a frame rate based on a size of a portion of the current frame data. However, Kwa teaches an image processing device of a display device is configured to determine a frame rate based on a size of a portion of the current frame data (Figs. 1-5, “an image processing device 10” of “a display device 100” is configured to determine a frame rate based on a size of a portion of the current frame data;¶0020-0024). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to have the image processing device to determine a frame rate based on a size of a portion of the current frame data as taught by Kwa. The motivation would have been in order to send frame updates to a display panel and particularly to providing information to the display panel .

Response to Arguments
Applicant’s arguments filed on January 6, 2021 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on Monday - Friday: 8:00am - 5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693